Case 8:20-cv-02668-VMC-TGW Document 22 Filed 01/27/21 Page 1 of 6 PageID 72




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  VALERIE FIGUEROA,

               Plaintiff,

  v.                                    Case No. 8:20-cv-2668-T-33TGW

  ALDI FLORIDA, LLC,

            Defendant.
  ______________________________/
                                   ORDER
        This matter comes before the Court upon consideration of

  the parties’ Joint Motion for Approval of Settlement and

  Dismissal of the Lawsuit with Prejudice (Doc. # 19), filed on

  December 31, 2020. The Court grants the Motion and dismisses

  this case with prejudice.

  I.    Background

        Plaintiff     Valerie    Figueroa     filed   this    Fair   Labor

  Standards Act (FLSA) case against her former employer, Aldi

  Florida, LLC, on November 13, 2020, alleging violations of

  the overtime provisions of the FLSA. (Doc. # 1). On December

  8,   2020,   the   parties    filed   a   joint   motion   to   stay   the

  proceedings, explaining that the parties agreed the dispute

  was subject to an arbitration agreement. (Doc. # 10). The
Case 8:20-cv-02668-VMC-TGW Document 22 Filed 01/27/21 Page 2 of 6 PageID 73




  Court granted the motion and administratively stayed the case

  on December 9, 2020. (Doc. # 11).

        On December 14, 2020, the parties filed a status report

  indicating they had settled the matter. (Doc. # 16). The Court

  subsequently reopened the case (Doc. # 18), and the parties

  filed a motion seeking the Court’s approval of the settlement.

  (Doc. # 19).

        On January 13, 2021, the Court directed the parties to

  provide    more    information    as     to    the     attorneys’   billing

  records. (Doc. # 20). The Court also noted that “the goal of

  the FLSA is to ensure that ‘the wronged employee should

  receive his full wages.’” (Id. (citation omitted)). To that

  end, the Court also directed Figueroa to provide a more

  detailed explanation of the discrepancy between her self-

  estimated unpaid wages and the settlement amount. (Id.).

        The parties provided this information on January 20,

  2021. (Doc. # 21). The Motion is now ripe for review.

  II.   Discussion

        Figueroa     alleges   that       Aldi       violated   the   overtime

  provisions    of    the   FLSA.   (Doc.        #    1).   Accordingly,   any

  settlement reached between the parties is subject to judicial

  scrutiny. See Lynn’s Food Stores, Inc. v. United States, 679

  F.2d 1350, 1353 (11th Cir. 1982).



                                      2
Case 8:20-cv-02668-VMC-TGW Document 22 Filed 01/27/21 Page 3 of 6 PageID 74




         The Court must consider several factors in deciding

  whether to approve a settlement agreement in an FLSA case. As

  explained in Bonetti v. Embarq Management Company, 715 F.

  Supp. 2d 1222, 1228 (M.D. Fla. 2009),

         if the parties submit a proposed FLSA settlement
         that,(1) constitutes a compromise           of the
         plaintiff’s claims; (2) makes a full and adequate
         disclosure of the terms of settlement, including
         the factors and reasons considered in reaching same
         and justifying the compromise of the plaintiff’s
         claims; and (3) represents that the plaintiff’s
         attorneys’ fee was agreed upon separately and
         without regard to the amount paid to the plaintiff,
         then, unless the settlement does not appear
         reasonable on its face or there is reason to believe
         that the plaintiff’s recovery was adversely
         affected by the amount of fees paid to his attorney,
         the Court will approve the settlement without
         separately considering the reasonableness of the
         fee to be paid to plaintiff’s counsel.

  Id.

         Here, the parties have reached a settlement wherein it

  is agreed that Figueroa will receive $3,200 in back wages and

  $3,200 in liquidated damages. (Doc. # 19 at 2). Figueroa

  explains     that        this    figure       was   reached     after      lengthy

  discussions between her counsel and Aldi’s counsel. (Doc. #

  21    at   2).    During        these   discussions,       counsel      for    Aldi

  “described to counsel for [Figueroa] a system that [Aldi]

  uses to ensure no employees are working off-the-clock and

  described        video     footage      showing     that      the   only      times




                                            3
Case 8:20-cv-02668-VMC-TGW Document 22 Filed 01/27/21 Page 4 of 6 PageID 75




  [Figueroa] remained present in the store after clocking out,

  she is seen in the footage sitting in the manager’s office

  playing on her personal cell phone, not working.”                      (Id.).

        Additionally, counsel for Aldi shared an analysis of

  timesheets and pay records, which showed that Figueroa “could

  not have worked overtime in many of the pay periods in which

  no overtime was recorded because of holidays, vacation, and

  other paid time off.” (Id.).

        After analyzing these facts and the expected testimony,

  Figueroa    “continues      to    believe    she     is   owed       additional

  overtime.”      (Id.).   However,    she    admits    she    is       unable    to

  “provide    a    detailed      accounting    of    how    much        additional

  overtime she believes she is owed on a week by week basis.”

  (Id.).    Therefore,     the     parties    agreed    upon       a    settlement

  representing one additional hour of overtime a week plus

  liquidated      damages.    Figueroa’s       counsel,       an       experienced

  employment attorney, agreed with Aldi’s counsel that this is

  a “fair and reasonable compromise in light of the facts of

  the case.” (Id. at 3).

        It has also been agreed that Figueroa’s counsel will

  receive $4,400 in attorneys’ fees and costs. (Doc. # 19 at

  2). In the settlement agreement, the parties represent that

  the attorneys’ fees and costs were separately negotiated.



                                       4
Case 8:20-cv-02668-VMC-TGW Document 22 Filed 01/27/21 Page 5 of 6 PageID 76




  (Doc. # 19-1 at 1). Figueroa states that her counsel expended

  more    than    thirteen    hours   on   this   matter,   and   counsel

  “regularly bills at an hourly rate of $400 per hour.” (Doc.

  # 21 at 1). However, to facilitate a settlement, counsel

  “significantly reduced his attorney’s fee to $3,900.” (Id.).

  Other courts have found a discounted lodestar to be indicative

  of fairness, and the Court agrees that here the attorneys’

  fees seem reasonable in light of the actual hours spent on

  the case. See Morris v. S. Concrete & Constr., Inc., No. 8:16-

  CV-01440-DCC, 2019 WL 2083055, at *3 (D.S.C. May 13, 2019)

  (finding       attorneys’   fees    of   $10,888.69   reasonable   when

  compared to the actual lodestar of $46,774.00).

         Accordingly, pursuant to Bonetti and other governing

  law, the Court approves the compromise reached by the parties

  in an effort to amicably settle this case. The settlement is

  fair on its face and represents a reasonable compromise of the

  parties’ dispute.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED that:

  (1)    The parties’ Joint Motion for Approval of Settlement and

         Dismissal of the Lawsuit with Prejudice (Doc. # 19) is

         GRANTED.




                                       5
Case 8:20-cv-02668-VMC-TGW Document 22 Filed 01/27/21 Page 6 of 6 PageID 77




  (2)   The   parties’   settlement     is   approved.   This   case   is

        DISMISSED WITH PREJUDICE.

  (3)   The Clerk is directed to CLOSE THE CASE.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

  27th day of January, 2021.




                                    6
